WELLFORD, Circuit Judge,
concurring.
I agree with much of what my colleague has written on this difficult case. In sum, I believe we agree on the end result, although we would approach that terminal result, deni*1273al of the petition for review, from different directions.
Although it is a close call, I would hold that MiGas does have standing. I reach this conclusion in light of the expansive precedent cited by Judge Moore, particularly Associated Gas Distributors v. FERC, 899 F.2d 1250 (D.C.Cir.1990), and Pacific Gas Transmission Co. v. FERC, 998 F.2d 1303 (5th Cir.1993), indicating a liberal approach to standing. I would give MiGas the benefit of the doubt and hold that petitioner does have standing. It is, at least arguably, within the zone of interest protected by the Natural Gas Act.
Although MiGas was deemed to have standing to challenge the action of FERC, I am persuaded that FERC committed no error in its disposition of the controversy. Were I called upon to reach the merits in this case, I would concur in the result reached by FERC. In my view, however, FERC should have granted MiGas a hearing and an opportunity to present proof. I consider this failure, however, under all the circumstances, to have been harmless error, particularly in light of the factor of risk assessment and economic choice by a, public body ultimately subject to voter (and user) control and authority.1
Accordingly, although I conclude that Mi-Gas has standing that should have had opportunity for an evidentiary hearing before FERC, I concur in the denial of the petition for review.

. Michigan Public Service commission also has authority to consider such issues involving Mi-Gas and BPW in light of the public interest, convenience, and necessity.